AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 ofl
                                                                                                                                                         I ..
                                                                                                                                                      fI ({


                                         UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                             JUDGMENT IN A CRIMINAL CASE
                                          V.                                     (For Offenses Committed On or After November I, 1987)


                            Modesto Mendez-Bonilla                               Case Number: 2:19-mj-11993

                                                                                 Jo Anne Tyrell
                                                                                 Defendant 's Attorney


REGISTRATION NO. 28279508                                                                                FILED
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                            DEC 3 0 2019
                                 --------------+-------------+---
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), w -HWBl-v~followin~,
Title & Section                         Nature of Offense                                                         Count Number{s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                   •     TIME SERVED                       i         2_Cj                             days

IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         MondaL December 30, 2019
                                                                         Date of Imposition of Sentence
            '     f'I                  ,,,.----,,~
            '\    ) \ ,·.                  j         .. ·


                 f ~}1)-~}~)
                                                                         ~~
                ' \\ .          !\ t    ~-A\    \\
Received                                 \\     J
                 DUSM
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          2:19-mj-11993
